Citation Nr: 0333660	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1979 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in March 2003.  A transcript of the hearing 
testimony has been associated with the claims file. 

As an initial matter, service connection for psychoneurosis 
characterized by anxiety and depression was denied in 1975.  
The evidence received since that disallowance indicates that 
the veteran has received specific diagnoses for his 
psychiatric disorder that was then only described as 
psychoneurosis.  Since his psychiatric disorder(s) have now 
been specifically described in the medical evidence received 
since the last final disallowance, the veteran's current 
claim for service connection for a psychiatric disorder is a 
new claim.  Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996).  
Consideration of the veteran's claim as a new claim is also 
more advantageous to the veteran since the service connection 
claim does not have to be reopened with new and material 
evidence.  Accordingly, the Board will consider the issue of 
service connection for a psychiatric disorder on the merits.


REMAND

At his hearing before the undersigned, the veteran indicated 
he was receiving disability benefits from the Social Security 
Administration due to a psychiatric disorder.  The claims 
file does not contain any disability determinations from that 
agency or the medical evidence used for such determinations.  
Accordingly, this case will be returned to the RO to obtain 
records from the Social Security Administration.

The veteran is claiming service connection for post traumatic 
stress disorder (PTSD) in addition to other psychiatric 
disorders.  Development and verification of stressors has not 
been conducted and the veteran has not been examined to 
determine whether he has PTSD due to any verified stressors.  
Additionally, the veteran has not been provided with the 
regulatory criteria governing claims for service connection 
for PTSD.  Accordingly, this case will be returned to the RO 
to develop the claim for service connection for PTSD and to 
provide the veteran with the regulatory criteria governing 
such claims in a supplemental statement of the case.  

At his hearing before the undersigned, the veteran indicated 
that he received treatment at the VA Medical Center (John J. 
Cochran) at St. Louis, Missouri, beginning in 1994.  The RO 
only requested and obtained VA medial records from January 
2000 to July 2001.  Additional records of the veteran's VA 
treatment may provide probative evidence for assessing his 
claim.  Accordingly, this case will be returned to the RO to 
obtain additional VA records.  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This law 
requires VA to notify a claimant of the inability to obtain 
records.  See 38 C.F.R. § 3.159(e) (2003).  In April 2001, 
the veteran provided several authorizations of the release of 
information (VA Form 21-4142) and in July 2001, the RO 
requested records from the health care providers identified 
by the veteran.  Records from several providers identified by 
the veteran have been received or provided by the veteran.  
However, no response was received from Drs. Carmody or Raske.  
Additionally, South Point Medical Center indicated there were 
no records related to the veteran.  The veteran has not been 
advised that these records could not be obtained.  
Accordingly, this case will be returned to the RO to advise 
the veteran that certain medical records could not be 
obtained.



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should advise the veteran that 
no response to records requests were 
received from Drs. Carmody or Raske, and 
that South Point Medical Center indicated 
there were no records related to the 
veteran.  The veteran should be advised 
of what additional steps, if any, will be 
taken to obtain the records or that he 
should provide the records himself.

2.  The RO should request copies of any 
disability determination(s) made by the 
Social Security Administration and the 
medical evidence used for such 
determination(s).

3.  The RO should request copies of 
psychiatric treatment records related to 
the veteran from the VA Medical Center 
(John J. Cochran) at St. Louis, Missouri, 
for the period from January 1994 to the 
present.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.

4.  The RO should obtain copies of the 
veteran's service personnel records.

5.  The RO should request that the 
veteran provide a description of those 
events in service that he alleges 
constitute stressors related to his 
psychiatric disorder.  The veteran should 
be advised that he must provide specific 
details of the claimed event(s) including 
the "who, what, when, and where" of the 
event(s) for meaningful research to be 
conducted.  He should also be advised 
that he must provide the designation of 
the unit(s) to which he was assigned at 
the time the alleged events occurred.

5.  Following receipt of the above 
requested information, the RO should 
prepare an inquiry and forward it with 
the veteran's statement(s) and supporting 
documents to the U.S. Armed Services 
Center for Research of Unit Records in an 
attempt to verify the claimed 
stressor(s).  In addition to any 
additional information obtained, the 
inquiry should note that the veteran 
claims that he was attached to a boat 
unit (Boat Battalion 543) in Vietnam and 
that on June 23, 1969, at the Naval 
Support Activity Da Nang/Dong Ha Naval 
Compound a mortar round exploded.

6.  If the veteran has identified 
specific U.S. casualties as stressors, 
the RO should forward the information to 
the National Personnel Records Center to 
attempt to verify the casualties.

7.  The RO should make a determination as 
to whether there is credible supporting 
evidence that one or more of the claimed 
stressors occurred. 

8.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  

If the RO determines that there is 
credible supporting evidence that a 
claimed stressor occurred, RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record.  The examiner 
must be advised that these are the only 
events that may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
the current psychiatric symptoms.  

The examiner should be specifically 
requested to render a diagnosis for any 
psychiatric disorder(s) present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that any other psychiatric disorder 
is related to the veteran's military 
service.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

9.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for a psychiatric disability including 
PTSD can be granted.  The RO should 
conduct any additional evidentiary 
development deemed appropriate.

10.  If the decision remains adverse to 
the veteran, he and the representative 
should be provided with a supplemental 
statement of the case that also provides 
the veteran with the regulatory criteria 
applicable to claims for service 
connection for PTSD.  The veteran and 
representative should also be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



